United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
W.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-819
Issued: October 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a September 24, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to factors of his federal
employment as a security screener.
FACTUAL HISTORY
On February 9, 2010 appellant, then a 51-year-old security screener filed an occupational
disease claim (Form CA-2) alleging that he sustained a left arm injury as a result of lifting in his
1

5 U.S.C. § 8101 et seq.

federal employment. In a narrative statement, he described working as a baggage screener since
November 2002, and his job involved lifting and moving of heavy baggage. Appellant began
having pain in his shoulders arms and hands in 2004 and, in January 2010, it became severe
enough to require treatment.
In a report dated January 23, 2010, Dr. David Nguyen, a physiatrist, stated that appellant
complained of chronic left forearm pain and intermittent finger numbness. He noted that
appellant frequently picked up luggage at work for the prior seven years. Dr. Nguyen provided
results on examination and noted x-rays of the cervical spine in 2009 showed degenerative disc
disease. He also noted a 2008 MRI scan showing a L4-5 disc bulge, and he indicated that
appellant should have a nerve conduction test to recheck his carpal tunnel status.2
By report dated February 1, 2010, Dr. William Fleury, an internist, indicated that
appellant reported his left arm had been hurting for two weeks. He diagnosed arm pain and
stated that appellant would be referred for nerve conduction velocity testing.
In a decision dated April 6, 2010, OWCP denied the claim for compensation. It found
that the medical evidence was insufficient to establish the claim.
Appellant requested a telephonic hearing before OWCP’s hearing representative, which
was held on July 1, 2010. In a report dated April 26, 2010, Dr. Kaochoy Saechao, an
occupational medicine specialist, provided a history that appellant was a supervisory screener,
who frequently picked up loads of luggage for the past seven years, although the last two years
as a supervisor involved less lifting. He referred to the past medical history as including carpal
tunnel syndrome. Dr. Saechao provided results on examination, noting pain at the left flexor
forearm muscles and tenderness at the left elbow, with an otherwise normal examination. The
Tinel’s/Phalen’s signs were negative as was the carpal compression test. Dr. Saechao diagnosed
left carpal tunnel syndrome and strain of the left arm or forearm, repetitive use. He stated, “The
injury arose out of employment and in the course of employment. In my opinion, the condition
is work related and within worker’s comp guidelines for compensability.”
By decision dated September 24, 2010, OWCP’s hearing representative affirmed the
prior OWCP decision. The hearing representative found the medical evidence was insufficient to
establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
2

The record contains a September 20, 2006 treatment note from an osteopath, Dr. Mark Goldstein, with a
diagnosis that included carpal tunnel syndrome.
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
Appellant filed an occupational claim for injury, identifying lifting of luggage since
November 2002 as the primary employment factor contributing to a left arm injury. The Board
notes there is not any dispute that his job duties involved lifting of luggage, although he
apparently became a supervisor two years prior to the filing of the claim and did somewhat less
baggage lifting.
With respect to medical evidence it is appellant’s burden of proof to submit medical
evidence with a diagnosis and a reasoned opinion on causal relationship between the diagnosed
condition and the identified employment factor. Dr. Nguyen noted left forearm pain and some
finger numbness, although he did not provide a specific diagnosis in this regard. Moreover, he
did not provide any opinion on causal relationship between a diagnosed condition and the
identified employment factors. Dr. Fleury also failed to provide a specific diagnosis or a
rationalized opinion on causal relationship.
Dr. Saechao diagnosed both left carpal tunnel syndrome and left arm or forearm strain.
These are two different diagnoses, and yet the statement on causal relationship is a general
statement that “the injury” and “the condition” are employment related. With respect to a
diagnosis of carpal tunnel syndrome, Dr. Saechao provided no additional explanation. His own
examination did not appear to confirm positive findings regarding carpal tunnel syndrome, and it
is not clear if he was referring to the historical diagnosis of carpal tunnel. The medical history is
unclear on this diagnosis and Dr. Saechao provided insufficient medical rationale or explanation
as to causal relationship with employment.
5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

3

As to the diagnosis of an arm strain, there needs to be some explanation as to causal
relationship with employment.9 This is not a traumatic injury claim where the claimant
immediately seeks treatment and has a diagnosis of an acute strain.10 Appellant has reported
pain for several years and Dr. Saechao provided no discussion of the nature and extent of any
strain, when it occurred or why he felt it was related to the identified employment factors. It is
his burden of proof to establish that a specific diagnosed condition is employment related and the
Board finds the evidence of record is of diminished probative value.
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to his federal employment. Appellant may submit new evidence or argument
with a written application for reconsideration to OWCP within one year of this merit decision,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, appellant resubmitted the April 26, 2010 report from Dr. Saechao. For the
reasons noted above, the report is insufficient to establish the claim for compensation.
CONCLUSION
The Board finds that appellant did not establish causal relationship between a diagnosed
condition and factors of his federal employment.

9

See A.K. Docket No. 10-277 (issued August 9, 2010) (the diagnosis of a right arm or shoulder strain in an
occupational claim by a baggage screener was not accompanied by any explanation as to how the diagnosed
condition was causally related to the employment factors).
10

See e.g., T.E. Docket No. 08-1494 (issued November 26, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2010 is affirmed.
Issued: October 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

